By JUDGE JOHN W. WINSTON
Plaintiff moves for entry of judgment against defendants on the arbitrator’s award of $40,914.41 plus court costs. Defendant Norfolk Air Conditioning opposes judgment on that award to the extent that it includes attorney’s fees. Plaintiff responds, contending that attorney’s fees are part of the administrative expenses allowed under the rules of the American Arbitration Association.
The court is of the opinion that had this case proceeded to trial in the court system no attorney’s fees could have been awarded. The court is further of the opinion that under the rules of the American Arbitration Association an award of attorney’s fees in the guise of administrative expenses is not allowable.
Pursuant to Virginia Code § 8.01-580 this court has authority to set aside any portion of an arbitrator’s award which is made by error apparent on its face. Attorney’s fees constitute such error.
The court has therefore entered the judgment order as left with it by counsel on September 3, 1983.